Sargent, J.
These plaintiffs were not a corporation entitled to issue a policy to the defendant or any body else.
1. It does not appear that the members or any members of the association ever subscribed the articles of agreement or association, as the statute requires. Section 2 of chapter 145, Bevised Statutes, Comp. Stat. 366, provides that “ every such association shall be formed by written articles, specifying the objects of the association, the conditions on which it is formed, and subscribed by each member thereof.”
Assuming that it might be a sufficient compliance with this provision of the statute, that the articles of agreement were printed in this case instead of written — and we see no reason why that might not be a substantial compliance with the spirit and intent of the law in that particular, and therefore sufficient — yet the express provision that such articles must be subscribed by each member of such association, is and ought to be, we think, imperative ; and until this is done the plaintiffs have not taken the first step in order to place themselves in a position to claim any rights or privileges under the provisions of this statute.
2. Section 5 of this same chapter provides that “ every such coi’poration shall give public notice of its formation, name, and object, by publishing such notice three weeks successively in some newspaper printed in the county, &c., and also by posting a like notice in one or more public places in the town in which such association is formed and located.”
In this case a notice was published in the newspaper, but whether in proper form or not, wTe need not stop to inquire; since it is admitted that no similar notice was posted in the town. It would seem that a notice had been given in town, calling the people to come together to consider the expediency of forming such a company, but where, when, or by whom such notice had been posted, or how the notice had been given, does not appear. It only appears that, agreeably to such notice, the inhabitants of Unity met, &c. But no notice like the one printed in the paper was posted in town, or any where, giving notice that such association had been fonned, with its name and object, as the statute requires. This notice in the town is made as necessary by the statute as the one in the paper. Both are required in every such case, and a part performance is not sufficient. Any thing less than a legal notice is no notice at all.
, It becomes unnecessary, therefore, to consider farther the objections made to the plaintiff’s as a legal association, or to consider what they did or omitted to do in voting and ordering assessments.

There must he judgment for the defendant, open to review.